EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Avery Goldstein on 16 March 2021.
	The application has been amended as follows:
In the Claims:
	In claim 1, line 12, --having the binder therein-- has been inserted after “mat” and before the period.
	Claim 2 has been amended as follows:
2.	(Currently Amended) The process of claim 1 wherein said two or more different types of fiber tow comprises at least two tows, each of the at least two tows comprising fibers selected from the group consisting of: glass fiber, carbon fiber, polyimide [[polyimides]] fiber, polyaramide [[polyaramides]] fiber, polyester [[polyesters]] fiber, polyamide [[polyamides]] fiber, and [[a]] binder fiber.
	In claim 3, line 1, “claims” has been deleted and --claim-- has been inserted therefor.
	Claim 13 has been amended as follows:
13.	(Currently Amended) The process of claim 11 further comprising consolidating the blended fiber mat with the veiled mat to form a consolidated mat using a set of heated rollers, wherein the veiled mat has a binder therein, the binders in the blended fiber mat and the veiled mat each comprise a thermoplastic binder having a softening temperature, and the heated rollers are maintained at the softening temperature of [[a]] the thermoplastic binders in both the veiled mat and the blended fiber mat.
	Claims 15-24 have been cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, in combination with the claimed limitations, no teaching or suggestion was found in the prior art of record to provide the claimed limitations of passing the chopped fibers through a vortex chamber into which a pressurized gas flow having both rotary and vertical flow components forming a vortex is directed to debundle the chopped fibers to form the blended fiber filler. Hagihara (US 2015/0258762) was applied against the broader vortex chamber limitation of previous claim 3. However, Hagihara does not teach that pressurized gas flow having the claimed rotary and vertical flow components is directed into the vortex chamber to debundle the chopped fibers. Hagihara does not teach the claimed flow components and also does not teach debundling via the pressurized gas flow directed into the vortex chamber. In contrast, Hagihara’s tapered tube, which was previously taken to satisfy the vortex chamber, is disclosed for diffusing gas previously sprayed on the chopped fibers (paragraph 71). Hagihara debundles the chopped fibers prior to introduction into the tube (paragraph 60), but does not provide any teaching of debundling with a vortex-type flow. Jander (US 6029897) is cited of interest for teaching a vortex chamber with rotary and vertical 
	A minor change is made here to the examiner’s 35 USC 112(f) interpretation of “automated cutting machine” in claim 1. This limitation was previously interpreted as a rotary blade chopper and equivalents thereof (previous office action, page 8). However, original claim 3 provides a slightly broader disclosure of a rotating chopper rather than a rotary blade chopper. The 35 USC 112(f) interpretation of this term is therefore modified to a rotating chopper and equivalents thereof, consistent with original claim 3. Current claim 3 does not invoke 35 USC 112(f) interpretation of the automated cutting machine in view of the recited rotating chopper structure. This comment does not have any impact on the indication of allowable subject matter, but rather is provided to correct and clarify the examiner’s 35 USC 112(f) claim interpretation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633.  The examiner can normally be reached on 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745